DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
Claims 1-9 are presently pending in this application.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3 and 6-7 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Conger et al. (US Publication No. 2015/0112414).
Regarding Claim 1, Conger et al. discloses a wire lead for neural electrical stimulation (Paragraph 0002, 0017, 0054), the wire lead comprising:
 (a) a plurality of electrical conductors (Abstract, 0017, 0060, 0077; Claim 1);
 (b) a plastic sheath (80, Fig. 4; 90, Fig. 5; 110A, Fig. 6A; 130, Fig. 7; 150, Fig. 8; 170, Fig. 9; Paragraph 0049, 0060, 0063-0067, 0076) having an axial end, an oppositely axial end, and a radially outer end (80, Fig. 4; 90, Fig. 5; 110A, Fig. 6A; 130, Fig. 7; 150, Fig. 8; 170, Fig. 9), the plurality of electrical conductors extending through the plastic sheath from its oppositely axial end to its axial end (Abstract, 0017, 0060, 0077; Claim 1); 
(c) a multiplicity of axially facing lands (88, Fig. 4; 94, Fig. 5; 120a, Fig. 6A; 132, Fig. 7; 152, Fig. 8; 174, Fig. 9), each land among the multiplicity of axially facing lands being fixedly attached to or formed wholly with the radially outer end of the plastic sheath (Paragraph 0060, 0065-0067, 0072-0074); and 
(d) a multiplicity of oppositely axially facing lands (opposing sides of members 88, Fig. 4; 94, Fig. 5; 120a, Fig. 6A; 132, Fig. 7; 152, Fig. 8; 174, Fig. 9; Paragraph 0060, 0065-0067, 0072-0074, Abstract), each land among the multiplicity of oppositely axially facing lands being positioned between an adjacent pair of the axially facing lands (each member has two sides, and members extend the length of lead, 88, Fig. 4; 94, Fig. 5; 120a, Fig. 6A; 132, Fig. 7; 152, Fig. 8; 174, Fig. 9; Paragraph 0012, 0015, 0060, 0065). 
Regarding Claim 2, Conger et al. discloses the wire lead (Paragraph 0002, 0017, 0054) further wherein each land among the multiplicities of axially facing and oppositely axially facing lands (both sides of members 88, Fig. 4; 94, Fig. 5; 120a, Fig. 6A; 132, Fig. 7; 152, Fig. 8; 174, Fig. 9; Paragraph 0060, 0065-0067, 0072-0074, Abstract) extends circumferentially about the plurality of electrical conductors (members/sheath extend around conductors the length of the lead, Paragraph 0065-0067, 0071, 0072, 0076; e.g. see lead structures of Figs. 2, 4-9, and 12).  
Regarding Claim 3, Conger et al. discloses a wire lead further comprising a multiplicity of valleys (82, Fig. 4; 92, Fig. 5; 126a, Fig. 6A; 142, Fig. 7; 160, Fig. 8), each valley extending circumferentially (valleys extend around conductors the length of the lead, Paragraph 0065-0067, 0071, 0072, 0076; e.g. see lead structures of Figs. 2, 4-9, and 12) about the plurality of electrical conductors (Abstract, 0017, 0060, 0077; Claim 1), said each valley being oppositely axially bounded by one of the axially facing lands (both sides of members 88, Fig. 4; 94, Fig. 5; 120a, Fig. 6A; 132, Fig. 7; 152, Fig. 8; 174, Fig. 9; Paragraph 0065-0067, 0072-0074, Abstract), said each valley being axially bounded by one of the oppositely axially facing lands (both sides of members 88, Fig. 4; 94, Fig. 5; 120a, Fig. 6A; 132, Fig. 7; 152, Fig. 8; 174, Fig. 9; Paragraph 0065-0067, 0072-0074, Abstract).  
Regarding Claim 6, Conger et al. discloses a wire lead for neural electrical stimulation (Paragraph 0002, 0017, 0054), said wire lead comprising: 
(a) a plurality of electrical conductors (Abstract, 0017, 0060, 0077; Claim 1); 
(b) a plastic sheath (80, Fig. 4; 90, Fig. 5; 110A, Fig. 6A; 130, Fig. 7; 150, Fig. 8; 170, Fig. 9; Paragraph 0049, 0060, 0063-0067, 0076) having an axial end, an oppositely axial end, and a radially outer end, (80, Fig. 4; 90, Fig. 5; 110A, Fig. 6A; 130, Fig. 7; 150, Fig. 8; 170, Fig. 9), the plurality of electrical conductors extending through the plastic sheath from its oppositely axial end to its axial end (Abstract, 0017, 0060, 0077; Claim 1);
(c) an axially facing land (94, Fig. 5; 132, Fig. 7) fixedly attached to or formed wholly with the radially outer end of the plastic sheath (Paragraph 0060, 0065-0067, 0072-0074), said land extending helically about the plastic sheath (members/sheath extend around conductors the length of the lead, Paragraph 00011-0012, 0066, 0072, Claim 5); and 
(d) an oppositely axially facing land (opposing sides of members 94, Fig. 5; 132, Fig. 7) fixedly attached to or formed wholly with the radially outer end of the plastic sheath (Paragraph 0060, 0065-0067, 0072-0074), said land extending helically about the plastic sheath (members/sheath extend around conductors the length of the lead, Paragraph 00011-0012, 0066, 0072, Claim 5).  
Regarding Claim 7, Conger et al. discloses the wire lead further comprising a helically extending valley valleys (92, Fig. 5; 142, Fig. 7; valleys extend around conductors the length of the lead, Paragraph 00011-0012, 0066, 0072, Claim 5), said valley being oppositely axially bounded by the axially facing land (both sides of members 94, Fig. 5; 132, Fig. 7), said land being axially bounded by the oppositely axially facing land (both sides of members 94, Fig. 5; 132, Fig. 7).  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.



Claims 4, 5, 8, and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Conger et al. in view of Erlebacher (US Publication No. 2007/0270928).
Regarding Claims 4 and 8, Conger et al. discloses the wire lead further wherein each land and valley may have any size and/or length depending on the desired application (Paragraph 0011, 0057, 0062, 0071), but does not explicitly disclose wherein said each valley has a depth between 0.1 millimeters and 0.5 millimeters.   However, Erlebacher teaches a wire lead for electrical stimulation (Abstract, Paragraph 0003) comprising at least one electrical conductor (Paragraph 0003, 0019, 0038) and a multiplicity of axially facing lands (sides of 385, Fig. 2A) with a valley disposed between the lands (Paragraph 0023), wherein a length of the lands/valleys is greater than approximately 100 microns/0.1 millimeters (length “L”, see Fig. 2A below; Paragraph 0023). Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to configure each valley in the wire lead disclosed by Conger et al. to have a depth between 0.1 millimeters and 0.5 millimeters, as generally taught by Erlebacher, in order to anchor to a particular type/area of tissue (e.g. see Paragraph 0023 of Erlebacher), and since such a modification would have involved a mere change in the size of a component.  A change in size is generally recognized as being within the level of ordinary skill in the art.  In re Rose, 105 USPQ 237 (CCPA 1955).

    PNG
    media_image1.png
    418
    712
    media_image1.png
    Greyscale


Regarding Claims 5 and 9, Conger et al. discloses the wire lead further wherein each land and valley may have any size, length, or shape including helical (Paragraph 0011-0012, 0057, 0062, 0066, 0071, Claim 5), but does not specifically disclose wherein said each valley has a "V" angle between 30 and 60 degrees.  However, Erlebacher teaches a wire lead for electrical stimulation (Abstract, Paragraph 0003) comprising at least one electrical conductor (Paragraph 0003, 0019, 0038) and a multiplicity of axially facing lands (sides of 385, Fig. 2A) with a valley disposed between the lands (Paragraph 0023), wherein each valley has a "V" angle of less than about 45 degrees (see angle 33, Fig. 2A above; Paragraph 0023). Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to configure each valley in the wire lead disclosed by Conger et al. to have a "V" angle between 30 and 60 degrees, as generally taught by Erlebacher, in order to anchor to a particular type/area of tissue (e.g. see Paragraph 0023 of Erlebacher), and since such a modification would have involved a mere change in the form or shape of a component.  A change in form or shape is generally recognized as being within the level of ordinary skill in the art.  In re Dailey, 149 USPQ 47 (CCPA 1976).




Conclusion
The prior art made of record and not relied upon is considered pertinent to the Applicant's disclosure:
Bonde (US Publication No. 2007/0100411) discloses a wire lead for neural electrical stimulation (Abstract, Paragraph 0004) comprising a plurality of axial facing lands to form fixation features around the lead with valleys between the lands (125, 130, 135, 140, Fig. 1; Paragraph 0008-0009, 0029-0031).
Soltis et al. (US Publication No. 2007/0293922) discloses a wire lead for electrical stimulation (Abstract) comprising a plurality of axial facing lands to form fixation features with valleys between the lands, including in helical patterns (176a, 180a, Fig. 3C; 176b, 180b, Fig. 3d; 220, Fig. 4; 238, Fig. 5; Paragraph 0030, 0033-0034).
Stolz et al. (US Publication No. 2012/0053665) discloses a wire lead for electrical stimulation (Abstract) comprising a plurality of axial facing lands to form fixation features with valleys between the lands (34, Figs. 3A-B, 4B; Paragraph 0015-0017, 0019, Abstract). 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAMELA M BAYS whose telephone number is (571)270-7852. The examiner can normally be reached 9:00am - 6:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer McDonald can be reached on (571) 270-3061. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PAMELA M. BAYS/Examiner, Art Unit 3792